Case 7:20-cv-00009 Document 58_ Filed on 03/02/21 in TXSD Pag ge 1of2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT Soume’ States Courts
SOUTHERN DISTRICT OF TEXAS tee Of Texas
MAR Q 2 2004
AVIAN sin Cte aout
20210209-121

Martha G. Garza CLERK OF COURT
P.O. Box 2279 P.O. BOX 61010
Brownsville, TX US 78520 HOUSTON, TEXAS 77208

http://www.txs.uscourts. gov

 

Date: Tuesday, February 9, 2021
Case Number: 7:20-cv-00009
Document Number: 57 (1 page)
Notice Number: 20210209-121
Notice: The attached order has been entered.

 

 
D Page 2 of 2

  

 

Filed on 03/02/21 ir

  

OFFICIAL BUSINESs
